35 F.3d 566
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Josephine TERRY, Petitioner,v.UNITED STATES DEPARTMENT OF LABOR;  Director, Office ofWorkers' Compensation Programs;  Old RepublicInsurance Companies;  and R.M. MiningCompany, Inc., Respondents.
No. 93-3855.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1994.

Before:  KENNEDY, RYAN and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Petitioner, Josephine Terry, seeks review of the order of the Benefits Review Board which affirmed the decision and order of the administrative law judge denying benefits under the Federal Coal Mine Health and Safety Act.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of petitioner and of R.M. Mining Company, Inc., we are unable to say that the order is not supported by substantial evidence or is contrary to law.  Accordingly, we affirm the Board's order of June 10, 1993, upon the reasoning set forth in that order.